Case 6:19-cv-06289-FPG Document 11 Filed 05/22/19 Page 1 of 2

 

UNITED STATES DISTRICT COURT Cia ON
WESTERN DISTRICT OF NEW YORK / may 22 2019. 7
a hd U |
ap I, /

ORANGE TRANSPORTATION SERVICES, INC.. ESSE. LOEWENGY wees

, ‘ ORDER

Plaintiff, GRANTING MOTION TO SEAL

w=: Civil Action No. 6:19-cv-06289-FPG

VOLVO GROUP NORTH AMERICA, LLC.

Defendant.

 

WHEREAS Defendant Volvo Group North America, LLC has moved for an order, pursuant
to Rule 5.2 of the Federal Rules of Civil Procedure, and Local Rule 5.3 of the United States District
Court for the Western District of New York, directing that certain documents submitted in support
of its Motion to Dismiss be filed under seal, and

WHEREAS Volvo has filed complete copies of the documents under seal because Plaintiff
requested that Volvo treat these documents as confidential, and

WHEREAS good cause has been shown why the unredacted documents should be placed
under seal, and upon due deliberation,

IT IS HEREBY ORDERED that Volvo’s Motion to Seal is granted and that Clerk of the Court
shall file the following documents under seal:

a. Exhibit A to the Declaration of Chad D. Hansen, executed on May 20, 2019;
b. Exhibit B to the Declaration of Chad D. Hansen, executed on May 20, 2019;
c. Exhibit C to the Declaration of Chad D. Hansen, executed on May 20, 2019; and

d. Exhibit D to the Declaration of Chad D. Hansen, executed on May 20, 2019;

 
Case 6:19-cv-06289-FPG Document 11 Filed 05/22/19 Page 2 of 2

IT IS SO ORDERED.

DATED: ester, New York
, 2019

“Hon. RGeeCi, Jr.
ChiefAUnited States District Judge

  

i)

 
